Citation Nr: 1430749	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  11-27 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral eye disorder, claimed as red, irritated eyes.
  
2. Entitlement to service connection for right hip disorder. 


REPRESENTATION

Veteran represented by:	Jeffrey Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Regional Office (RO), which denied the benefits sought.  In June 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in October 2011. 

In his October 2011 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veteran Law Judge sitting at St. Louis, Missouri.  Thereafter, in May 2012, the Veteran testified before the undersigned Veteran Law Judge.  A transcript of this hearing was prepared and associated with the claims file.  

The Board notes that, in addition to the paper claims file, there are Virtual VA and Veterans Benefits Management Systems (VBMS) paperless claims file associated with the Veteran's claims.  A review of the documents shows that they are either duplicative in the paper claims file or irrelevant to the issues on appeal.  

The appeal is REMANDED to the RO via the agency of original jurisdiction (AOJ), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


The Veteran alleged that he has had "problems" with his eyes since service as a result of basic training in gas chambers.  In addition, he contends his hip pain is the result of being a truck driver during service and having to get in and out of heavy truck vehicles for three years.  See August 2010, Form 21-4138.  

Regarding the Veteran's claim for bilateral eye disorder, his service treatment records show that he had numerous complaints and treatments for red, swollen, and watery eyes as well as eye infections and chronic episcleritis during service.  The Veteran provided testimony during his hearing that he had an injury or injuries during basic training in the gas chamber which have not been addressed by the VA examiner.  

A January 2012 VA examination establishes multiple diagnosis, including refractive error and presbyopia, complaints of epiphora (watery eyes), benign racial melanosis (with no signs of episcleritis, scleritis, or other ocular inflammation or infection), psychologic optic nerve head cupping, and mild nuclear sclerotic cataracts for both eyes.  While the examiner provided an opinion that the Veteran's current eye disorders are not related to or caused by his in-service treatment of episcleritis, the examiner did not support the opinion with an adequate basis and rationale.  Further, the outstanding VA treatment records may support the Veteran's claim of continuity of symptomatology, which the examiner has not been given an opportunity to address.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  Thus, the Board finds that a remand is necessary in order for the RO to obtain a new VA examination to determine whether any bilateral eye disorder is related to service.  

Regarding the Veteran's right hip disorder, service treatment records are negative for any complaints, diagnoses, or treatment.  The current post-service VA medical records show that the Veteran received intermittent treatment for right hip pain.  However, the providers have not issued a diagnosis of the Veteran's right hip condition other than that it "appears more consistent with musculoskeletal pain."  The Board notes that in a June 2010 rating decision, the Veteran was denied service connection for a right hip disorder because he did not specify the exact nature of the claimed right hip condition.  The Veteran testified at his May 2012 hearing that he had not had any injury in-service related to his right hip condition and that he did not seek treatment until around 2008.  See Hearing Transcript p. 16-18.  However, the Veteran raised the claim for entitlement to service connection for a right hip disorder based on his military occupational specialty (MOS) as a truck driver, specifically getting on and off the large truck he drove.  See Hearing Transcript p. 16.  

The Veteran contends that his right hip disorder is related to an in-service event.  There is insufficient competent medical evidence on file for the VA to make a decision on the claim.  In light of the "low threshold" for examination and medical opinions as announced in McLendon, the Board finds that a remand for a VA examination and nexus opinion is necessary to help determine the Veteran's purported hip disorder and whether it is etiologically related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

During his May 2012 hearing, the Veteran testified that he had "problems" with his eyes since basic training, and that he had received treatment from VA Medical Center, John Cochran Division, since 1981 for his eye disorder.  However, the evidence of record does not include any VA treatment records dated prior to December 2001.  Such records are potentially relevant to his claim on appeal.  Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, on remand, the identified records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records in the St. Louis VAMC dated prior to January 2001, to include any records dated in 1981 from VA Medical Center, John Cochran. 
All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to submit such records, as provided.

2.  Return the claims file, to include a copy of this remand to the January 2012 VA eye examiner, if available, for an addendum opinion.  If the examiner who drafted the January 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to the following questions: 

(a)  The examiner must identify all disorders of the
right and/or left eyes which have been present at any time since May 2010. 

(b)  With regard to EACH identified disorder, the 
examiner must provide an opinion as to whether the disorder is at least as likely as not (at least 50-50 probability) caused by active service or is related to any incident of service, including going into the gas chamber.  In providing this opinion, the examiner must specifically consider the in-service treatment for red, swollen eyes in 1977; red, sore eyes in 1978; an eye infection in 1979; watery eyes in 1979; and the in-service findings of chronic episcleritis. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

3.  After obtaining any outstanding records, the claims file should be forwarded to a medical professional to offer an opinion regarding the etiology of the Veteran's claimed right hip disorder.  

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Identify all diagnoses of the Veteran's right hip.  The examiner should identify all such disorders that have been present at any time since May 2010.

b)  For each diagnosed disorder of the right hip, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder is related to the Veteran's military service, to include in-service event, namely his military specialty occupation (MOS) as a truck driver during active service.  In other words, does the Veteran have a right hip disability due to getting on and off the large truck he drove in service for approximately 3 years.

The examiner should specifically consider the Veteran's lay statements regarding his right hip disorder, to include his contention that his right hip disorder was caused by physical activity related to being a truck driver in service.  The rationale for all opinions offered should be provided.
		
4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


